On the Merits.
In the principal appeal it was concluded that in the interest of justice this case should be remanded in order that parties might properly set forth their respective claims and introduce further proof.
The decree remanding the principal suit renders it proper to remand this case also.
For reasons stated, the judgment in this case is annulled, avoided, and reversed; the case is remanded for further proceedings in accordance with law. Appellee to pay the costs of appeal; the other costs to await the final decision.